Citation Nr: 0520293	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left foot injury, 
including arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk


INTRODUCTION

The appellant is a Korean War veteran, and had active duty 
from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied service connection for a left foot injury, 
including arthritis.  


FINDING OF FACT

The veteran does not have a diagnosis of a left foot injury, 
including arthritis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left foot injury, 
including arthritis have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred a left foot injury, 
including arthritis, as a result of active military service.  
Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim have been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
appellant's claim was received in November 2002.  In specific 
compliance with Quartuccio, the appellant was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in January 
2003.  Pelegrini, supra. The claim for a foot injury, 
including arthritis was denied in April 2003, after the 
appellant was advised in accordance with the VCAA.

The record also reflects that the appellant was provided with 
a copy of the original rating decision dated in March 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection. The 
general advisement was reiterated in the Statement of the 
Case dated in March 2004.  

The veteran's service medical records in this case consist 
only of his discharge examination and medical history 
reports. The VA's duty to explain its findings and conclusion 
is heightened in cases where service records are missing or 
destroyed. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). It 
has been held that the VA has an increased responsibility to 
ensure that the veteran is informed as to the possibility of 
alternate sources to substantiate his service record. Garlejo 
v. Derwinski, 2 Vet. App. 619 (1992). The Board notes that 
the March 2003 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  The advisements to the 
appellant were structured as to the essential components of a 
successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the appellant's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).   Further, since the heightened duty relates to the 
in-service incurrence element, which in this case is presumed 
to have occurred, the VA's duty to notify has been fully 
satisfied.

The claim file contains VA and private medical records, as 
well as the veteran's discharge examination and medical 
history reports.  As such, VA has no outstanding duty to 
assist the veteran in obtaining any additional information or 
evidence.  At every stage of the process, the veteran was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the veteran 
that was available.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). 

In the circumstances of this case, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown. There is no evidence that the veteran has a current 
disability related to a left foot injury, and so a VA 
examination was not required or necessary to make a 
determination in this case.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant. In this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case, and the Board finds that the record 
is ready for appellate review. 


The Merits of the Claim

The appellant argues that he sustained a left foot injury, 
including arthritis, as a result of experiences in Korea.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant is entitled to the presumptive provisions of 38 
U.S.C.A § 1154(b) regarding the in-service incurrence element 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record indicates that the appellant is a veteran of 
combat.  The appellant served in the Korean Conflict, and he 
received the Korean Service Medal with 2 Bronze Service 
Stars, and the United Nations Service Medal.  Although these 
medals are not dispositive of combat service, the Board 
resolves any doubt in the appellant's favor.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990); 38 C.F.R. § 3.102 (2003).  
Thus, the appellant's account of having a log fall on his 
left foot in service is presumed credible.

While a determination of combat status mandates that the 
appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can be used only to provide 
a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Nor does the 
presumption of credibility extend to the actual existence of 
a current disability. The statute does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  As discussed below, such competent medical 
evidence of a current disability and a nexus is lacking.

The veteran's VA examination records and private medical 
records show no current diagnosis of a foot injury, 
including arthritis, and so the Board finds that the veteran 
does not have this disability. Therefore, although the in-
service event is presumed credible, there is not sufficient 
evidence of a current disability involving a left foot 
injury.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a left foot injury, including 
arthritis. As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied. 38 U.S.C.A. 
§ 5107 (West 2002).



ORDER

Entitlement to service connection for a left foot injury, 
including arthritis, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


